REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-17 are currently pending. 
Allowable Claims
3.	Claims 1-17 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
5.	Claim 1 is allowable for reciting, inter alia, “a scaffolding partition member and an upper surface of the scaffolding partition member selectively removably directly coupled to the gas-flow framing structure in a contouring configuration therewith”.
Parker teaches a dynamic gas-flow wound dressing assembly (see Figures 1-7) comprising: a medical dressing covering (bandage/diaper drying system (10)) having an upper surface (comfort layer (24)), a lower surface opposing the upper surface (layer (22) opposing layer (24), see Figure 4); a gas flow framing structure (a spiral tube (15a) is positioned between the channel layers (26/28)) coupled to the medical dressing covering  (integral to bandage (10A), see Figure 4), with an outer surface and an inner surface opposing the outer surface of the gas-flow framing structure (see Figure 4), and defining a gas inlet (inlet connector (11)), a gas flow channel within the gas-flow framing structure (gas distribution channel (12/18), see Figure 2), and a plurality of enclosed gas outlets (the gas is directed out exit ports or vents (16), see Figure 2) disposed on the inner surface of the gas-flow framing structure and downstream of the gas inlet  (see Figure 2 and 4), the plurality of enclosed gas outlets each operably configured and oriented to direct a generated gas flow therethrough and to a framing area defined by the inner surface of the gas-flow framing structure and disposed proximal to the lower surface of the medical dressing covering (gas flows through and around spiral tube (15a) within the inlet channel and the peripheral distribution channel (18) and exits through the vents (16) and one-way valves (17) that are positioned and aimed towards a central area, see Col. 6 lines 28-32) (see Figure 2). However, Parker fails to teach a scaffolding partition member of a flexible material, with a lower surface without any adhesive disposed thereon, with an outer surface, an inner surface opposing the outer surface of the scaffolding partition member, with an upper surface opposing the lower surface of the scaffolding partition member and having an adhesive material attaching the scaffolding partition member to the gas flow framing structure thereon, and defining an enclosed scaffolding treatment area and scaffolding treatment volume with the inner surface of the scaffolding partition member, the upper surface of the scaffolding partition member selectively removably directly coupled to the gas-flow framing structure in a contouring configuration therewith. 
While Parker teaches a top layer (22) that could be interpreted as the scaffolding partition, the top layer (22) is not selectively removable from the gas flow frame structure. There would need to be a teaching reference to combine with Parker to teach the scaffolding partition member. 
Prior art like Hathman (US 5702356 A) teaches a wound dressing (see Figure 12) that has a covering member (58) including apertures (60) to provide circulation of ambient air to a wound under treatment; and a standoff member (50) that allows for alleviation of pressure upon a wound where such is necessary or desired in the treatment thereof. However, it would be unreasonable to modify Parker with Hathman to incorporate the standoff member because Hathman teaches a wound dressing that could provide ambient air to a dressing while Parker has a specific design for aeration and drying of the wound cavity. 
Kuhlman (US 5693068 A) teaches a scar reducing frame (2) that is removable attachable to skin (14) and prevents movement of the skin at and around the cut. However, it would still be unreasonable to combine Kuhlman with Parker because there is no correlation amongst both references. Kuhlman teaches a scar reducing bandage while Parker teaches an aeration dressing that can dry the area of the wound. Therefore both references would not be combinable. Therefore, the combination of limitations would be considered allowable. Claims 2-16 would be allowable for depending from claim 1. 
6.	Claim 17 is allowable for reciting, inter alia, “a scaffolding partition member further comprising a plurality of intake ports, a plurality of outlet ports, and at least one gas transportation channel internally disposed within the scaffolding partition member”.
Parker teaches a method for enhancing the effect of generated gas flow across a wound (method of using the gas distribution if bandage/diaper drying system (10/10A)), comprising: identifying a wound area on the skin (identifying tissue (90), see Figure 6); coupling a gas flow framing structure (a spiral tube (15a) is positioned between the channel layers (26/28))  to a medical dressing covering (integral to bandage/diaper drying system (10)), the gas flow framing structure defining a gas inlet (inlet connector (11)), a gas flow channel within the gas-flow framing structure (gas distribution channel (12/18), see Figure 2), and a plurality of enclosed gas outlets operably configured and oriented to direct a generated gas flow therethrough (the gas is directed out exit ports or vents (16), see Figure 2). However, Parker fails to teach deforming a resilient scaffolding partition member to fit the contours of the skin near the wound, the scaffolding partition member having an edge defined by a height, the edge creating separation between the gas flow framing structure and the wound area by applying forces to the skin and directing the gas flow, the scaffolding partition member further comprising a plurality of intake ports, a plurality of outlet ports, and at least one gas transportation channel internally disposed within the scaffolding partition member and fluidly coupled to the plurality of intake ports and the plurality of outlet ports; aligning the plurality of enclosed gas outlets of the gas-flow framing structure with the plurality of intake ports of the scaffolding partition member; engaging the gas flow framing structure with the scaffolding partition member, whereby the edge of the scaffolding partition member creates separation between the medical dressing and the wound, whereby the scaffolding partition member being directly coupled to the gas-flow framing structure in a contouring configuration therewith; introducing the generated gas flow into the gas inlet of the gas-flow framing structure, the generated gas flow being vented at the atmospheric pressure; and directing the gas from the gas flow framing structure or discharging the gas through the at least one gas transportation channel and the plurality of outlet ports of the scaffolding partition member, whereby the scaffolding partition member increases the treatment volume over the wound. There is no deformable scaffolding member present with inlets and outlets connected to a gas flow frame. 
Prior art like Hathman (US 5702356 A) and Kuhlman (US 5693068 A) as discussed above teach a deformable scaffolding member. However, they still lack the gas inlet and outlet features. Even if there was a prior art that discloses a deformable scaffolding member with a plurality of inlets and outlets, it would be a difficult/complex to combine with the specific gas flow frame of Parker. The prior art device would need to teach a gas flow framing structure similar to Parker while also having a scaffolding member that directly couples to this gas flow framing structure. There is no prior art that reads on the combination of limitations. Therefore, claim 17 is considered allowable. 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (7/14/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 July 2022